DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/22/21 has been accepted and entered.  Accordingly, claims 1, 6, 11, 16, 25-29, and 31-33 have been amended.
Claims 4-5, 8-9, 14, 17-18, 30 and 34 are canceled. 
Claims 1, 6, 11, 16, 25-29, and 31-33 are pending in this application. 
In view of the amendment filed 10/22/21, the previous rejection to claim 1, 4-6, 8-9, 11, 14, 16, 18, and 25-34 under 35 U.S.C. 112a has been withdrawn. 

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. More specifically, Applicant argues that the method of claim 1 is applied in a scenario where a cell transmits multiple synchronization signals and has multiple pieces of system information and that Frenne et al. “merely relates to a case where only one (unique) synchronization signal is transmitted in a cell to support cell search of a UE” (see page 14).  Examiner respectfully disagrees with the Applicant. 
First, Examiner would like to point out that Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 6, 11, and 16.  When reading the preamble in the context of the entire claim, the recitation “applied in a scenario where a cell transmits a plurality of synchronization signals and has a plurality of pieces of system information” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Even if, arguendo, the preamble is given a patentable weight, Frenne et al. teaches “applied in a scenario where a cell transmits a plurality of synchronization signals and has a plurality of pieces of system information”.  As pointed out by Applicant, Frenne et al. teaches, “in order to support cell search, a unique Primary Synchronization signal (PSS) and secondary synchronization signal (SSS) may be transmitted from each eNB” (par [0011]).  Because the UE receives both PSS and SSS, UE receive a plurality of synchronization signals as recited in amended claims.  Furthermore, Frenne et al. teaches that a first synchronization signal such as a PSS may be transmitted by the network node to the UE repeatedly, N times, in N different OFDM symbols within a subframe or across multiple subframes (par [0070]).  In addition, Frenne et al. teaches that one or more PBCH is associated with one PSS (par [0072][0073]), indicating UE receiving multiple PBCH, which includes system information (par [0012]).  Therefore, although not given a patentable weight, Frenne et al. teaches the amended portion of the preamble, i.e., “applied in a scenario where a cell transmits a plurality of synchronization signals and has a plurality of pieces of system information”.  
Secondly, Applicant argues that Zhou et al. does not teach “determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the corresp0ondence” or “determining the time domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence” because “the receiving the MIB at a position is apparently early than obtaining the offset between 
The paragraph [0009] of Zhou et al. that indicates one option teaches as below:
[0009] Optionally, a resource position of the broadcast channel may have a first predetermined offset with a resource position of the synchronization signal, and the master information block carried by the broadcast channel may indicate bandwidth of the basic sub-band and an offset between a center frequency point of the basic sub-band and a center frequency point of the synchronization signal. 

That is, the above paragraph teaches that the resource position of the broadcast channel (i.e. system information) has a first predetermined offset with a resource position of the synchronization signal.  In addition, the paragraph simply indicates what is included in master information block such as bandwidth of the basic sub-band and an offset.  However, contrary to how Applicant’s interpretation, the offset is between a center frequency point of basic sub-band an center frequency position of the synchronization signal, not the offset between the resource position of the system information and the resource position of the synchronization signal.  Therefore, paragraph [0009] does not contradict the claim limitation as Applicant indicates.  Rather, as noted in the Office Action, Zhou et al. teaches the determining the position of the system information based on the transmission position of the synchronization signal and the offset, i.e., “a resource position of the broadcast channel may have a first predetermined offset with a resource position of the synchronization signal.  In this way, after determining the synchronization signal, the UE may determine the resource position of the broadcast channel; according to the first predetermined offset” (par [0068]).  Therefore, Zhou et al. teaches “determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the corresp0ondence” or “determining the time domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence” as recited in claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication No. 2016/0308637) and further in view of Zhou et al. (U.S. Patent Application Publication No. 2018/0034599).

Regarding Claim 1, Frenne et al. teaches A method for obtaining system information, applied to a terminal side (Frenne et al. teaches a network node and methods for sending first synchronization signal and an associated information message for synchronization of the wireless device with the network node to a wireless device (par [0001]); UE acquires system information (FIG. 11)), applied in a scenario where a cell transmits a plurality of synchronization signals and has a plurality of pieces of system information (Frenne et al. teaches that in order to support cell search, a unique primary synchronization signal (PSS) and secondary synchronization signal (SSS) is transmitted from each eNB (par [0011]); PSS is transmitted by the network node to the wireless device, repeatedly, N times, in N different OFDM symbols within a subframe (par [0070]); one or more PBCH is associated with one PSS (par [0072][0073]), indicating multiple PBCH; UE reads system information in PBCH (par [0012])) and comprising: receiving a synchronization signal transmitted from a network reception and transmission node (Frenne et al. teaches that a first synchronization signal such as a PSS is transmitted by the network node to the wireless device repeatedly N times in N different OFDM symbols within a subframe (par [0070]; Step 901, e.g., FIG. 11); a different secondary synchronization (SS) sequences are transmitted by the network node for each OFDM symbol, and thus, up to N different SSS is used by the network node (par [0074]; Step 802, e.g., FIG. 12)), and obtaining feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information (Frenne et al. teaches that the first synchronization signal has been sent by the network node in N OFDM symbols within a subframe and that the wireless device detects the associated information message at the pre-defined time and frequency position relative to the time and frequency position of the detected PSS (par [0020][0071][0130]), indicating time and frequency position features of PSS is acquired; by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization, by using a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe boundaries (par [0074]), indicating the sequence index is feature information of the synchronization signal; wireless device acquires a physical cell ID and get a rough time and frequency synchronization (par [0070][0071]); PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, the cell identity within the cell-identity group (par [0011]), indicating node information; PBCH is transmitted by the network node in the same beam and thus OFDM symbol, as the SSS at a known location relative to the SS and/or PSS (par [0076]), indicating correspondence between the known location of PSS and SSS and a transmitting position of the PBCH; UE reads system information in PBCH, known as MIB, which is found in a time frequency position relative to the PSS and SSS locations (par [0012])); obtaining the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence (Frenne et al. teaches PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node or TP transmits an associated information message such as a SSS, at a known location relative to the PSS (par [0071]); by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization (par [0074]); to acquire system information, the PBCH is transmitted by the network node in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that the transmitting position of the system information of the network node is acquired based on the symbol index obtained from the SSS and the known location relative to the SSS and PSS (correspondence)); and receiving, at the transmitting position of the system information, the system information transmitted from the network reception and transmission node (Frenne et al. teaches that UE reads system information in PBCH, which is found in a time frequency position relative to the PSS and SSS locations (par [0012]); UE detects PBCH at a position relative to detected PSS and determines system information (FIG. 11)); wherein obtaining the correspondence between the feature information and the transmitting position of the system information comprises: obtaining, by the terminal, a correspondence between the feature information and the transmitting position of the system information based on the node information (Frenne et al. teaches that PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node transmits an associated information message such as SSS, at a known location relative to the PSS (par [0071]); the terminal obtains feature information such as sequence index from the received SSS, which is used to acquire system information as the PBCH is transmitted by the network node in the same beam (and thus OFDM symbol) as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that .  
	By teaching that the wireless device detects PBCH at a position relative to detected PSS, Frenne et al. teaches and obtaining feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information.  Zhou et al. teaches such a limitation more explicitly.  Further, Frenne et al. does not explicitly teach wherein obtaining the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: obtaining a frequency domain transmitting position or a time domain transmitting position of the system information based on the feature information and the correspondence; wherein obtaining the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the corresp0ondence; or, obtaining the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the time domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence.  Zhou et al. teaches such limitations. 
	Zhou et al. is directed to method and device for indicating sub-band configuration, and method and device for accessing sub-band.  More specifically, Zhou et al. teaches and obtaining feature information of the synchronization signal, node information of the network reception and transmission node, and a correspondence between the feature information and a transmitting position of the system information (Zhou et al. teaches that a resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal (par [0068]); the predetermined offset is an offset in a frequency domain such as a positively or negatively shifted resource block (par [0068]), indicating that the offset between the position of synchronization signal and the position of the broadcast channel is acquired); wherein obtaining the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: obtaining a frequency domain transmitting position or a time domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])); wherein obtaining the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: obtaining a frequency domain transmitting position or a time domain transmitting position of the system information based on the feature information and the correspondence; wherein obtaining the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the corresp0ondence; or, obtaining the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the time domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence (Zhou et al. teaches that the resource position of the broadcast channel have a first predetermined offset with a resource position of the synchronization signal (par [0009]); resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. so that the UE acquires correspondence between the feature information and a transmitting position of the system information, as taught by Zhou et al.  The modification would have allowed the system to enable UE to access different sub-bands efficiently (see Zhou et al., par [0006]). 

Regarding Claim 6, Frenne et al. teaches A method for transmitting system information, applied to a network side (Frenne et al. teaches a network node and methods for sending first synchronization signal and an associated information message for synchronization of the wireless device with the network node to a wireless device (par [0001]); UE acquires system information (FIG. 11)), applied in a scenario where a cell transmits a plurality of synchronization signals and has a plurality of pieces of system information ((Frenne et al. teaches that in order to support cell search, a unique primary synchronization signal (PSS) and secondary synchronization signal (SSS) is transmitted from each eNB (par [0011]); PSS is transmitted by the network node to the wireless device, repeatedly, N times, in N different OFDM symbols within a subframe (par [0070]); one or more PBCH is associated with one PSS (par [0072][0073]), indicating multiple PBCH; UE reads system information in PBCH (par [0012])) and comprising: transmitting a synchronization signal to a terminal (Frenne et al. teaches that a first synchronization signal such as a PSS is transmitted by the network node to the wireless device repeatedly N times in N different OFDM symbols within a subframe (par [0070]; Step 901, e.g., FIG. 11)); obtaining feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information (Frenne et al. teaches that the first synchronization signal has been sent by the network node in N OFDM symbols within a subframe and that the wireless device detects the associated information message at the pre-defined time and frequency position relative to the time and frequency position of the detected PSS (par [0020][0071][0130]), indicating time and frequency position features of PSS is acquired; by detecting which SS sequence is transmitted in a certain OFDM symbol, i.e., a sequence index, the wireless device acquires at least the subframe synchronization, by using a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe boundaries(par [0074]), indicating the sequence index is feature information of the synchronization signal; PBCH is transmitted by the network node in the same beam and thus OFDM symbol, as the SSS at a known location relative to the SS and/or PSS (par [0076]), indicating correspondence between the known location of PSS and SSS and a transmitting position of the PBCH; UE reads system information in PBCH, known as MIB, which is found in a time frequency position relative to the PSS and SSS locations (par [0012])), and determining the transmitting position of the system information based on the feature information and the correspondence (Frenne et al. teaches that PBCH carrying the system information is also transmitted by the network node in the same OFDM symbol as the associated PSS and SSS (par [0072]), indicating that transmitting position of the system information is determined from resources of PSS and SSS); and transmitting the system information at the transmitting position (Frenne et al. teaches that UE reads system information in PBCH, which is found in a time frequency position relative to the PSS and SSS locations (par [0012]); UE detects PBCH at a position relative to detected PSS and determines system information (FIG. 11), indicating such has been transmitted); wherein the method further comprises presetting by a network reception and transmission node, the correspondence between the feature information and the transmitting position of the system information (Frenne et al. teaches that to acquire system information, the PBCH is transmitted by the network node in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that the transmitting position of the system information of the network node is acquired based on the symbol index obtained from the SSS and the known location relative to the SSS and PSS, the correspondence which is preset between the network node and the terminal), wherein the correspondence is determined based on node information of the network reception and transmission node (Frenne et al. teaches that PSS comprises information that allows the wireless device to detect the 5 ms timing of the cell, and the cell identity within the cell-identity group (par [0011][0071]), indicating the node information; the network node transmits an associated information message such as SSS, at a known location relative to the PSS (par [0071]); he terminal obtains feature information such as sequence index from the received SSS, which is used to acquire system information as the PBCH is transmitted by the network node in the same beam (and thus OFDM symbol) as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that because the OFDM symbol indicates sequence index (par [0074]), there is a correspondence between the sequence index obtained by the .  
	By teaching that the wireless device detects PBCH at a position relative to detected PSS, Frenne et al. teaches obtaining feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information.  Zhou et al. teaches such a limitation more explicitly.  Further, Frenne et al. does not explicitly teach wherein determining the transmitting position of the system information based on the feature information and the correspondence comprises: obtaining a frequency domain transmitting position or a time domain transmitting position of the system information based on the feature information and the correspondence; wherein obtaining the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence; or, obtaining the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the time domain transmitting position of the system information based on a frequency of the synchronization App. No. 16/323,242Page 5 of 24signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence.  Zhou et al. teaches such limitations. 
	Zhou et al. is directed to method and device for indicating sub-band configuration, and method and device for accessing sub-band.  More specifically, Zhou et al. teaches obtaining feature information of the synchronization signal, and a correspondence between the feature information and a transmitting position of the system information (Zhou et al. teaches that a resource position of the ; wherein determining the transmitting position of the system information based on the feature information and the correspondence comprises: obtaining a frequency domain transmitting position or a time domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])); wherein obtaining the frequency domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on a frequency of the synchronization signal and the correspondence; or, obtaining the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the time domain transmitting position of the system information based on a frequency of the synchronization App. No. 16/323,242Page 5 of 24signal and the correspondence, or determining the time domain transmitting position of the system information based on a sequence of the synchronization signal and the correspondence, or determining the time domain transmitting position of the system information based on a scrambling code sequence of the synchronization signal and the correspondence (Zhou et al. teaches that that the resource position of the broadcast channel 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. so that the UE acquires correspondence between the feature information and a transmitting position of the system information, as taught by Zhou et al.  The modification would have allowed the system to enable UE to access different sub-bands efficiently (see Zhou et al., par [0006]). 

Regarding Claims 11 and 16, Claims 11 and 16 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 6.   Therefore, claims 11 and 16 are also rejected for similar reasons set forth in claims 1 and 6.

Regarding Claim 27, the combined teachings of Frenne et al. and Zhou et al. teach The method according to claim 1, and further, the references teach wherein: obtaining the time domain transmitting position of the system information based on the feature information and the correspondence comprises: determining the time domain transmitting position of the system information based on the frequency of the synchronization signal and the correspondence (Zhou et al. teaches that the resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the . 

Regarding Claim 31, Claim 31 is directed to a method claim and it does not teach or further define over the limitations recited in claim 27.   Therefore, claim 31 is also rejected for similar reasons set forth in claim 27.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (U.S. Patent Application Publication No. 2016/0308637), Zhou et al. (U.S. Patent Application Publication No. 2018/0034599), and further in view of Ko et al. (U.S. Patent Application Publication No. 2018/0175904).

Regarding Claim 25, the combined teachings of Frenne et al. and Zhou et al. teach The method according to claim 1, and further, the references teach wherein the obtaining the transmitting position of the system information corresponding to the node information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast ; and wherein the receiving, at the transmitting position of the system information, the system information transmitted from the network reception and transmission node comprises: detecting, at the plurality of positions of the frequency domain transmitting position, the system information transmitted from the network reception and transmission node (Frenne et al. teaches that the terminal obtains feature information such as sequence index from the received SSS, which is used to acquire system information as the PBCH is transmitted by the network node in the same beam (and thus OFDM symbol) as the SSS, at a known location relative to the SSS and/or PSS (par [0076]), indicating that because the OFDM symbol indicates sequence index (par [0074]), there is a correspondence between the sequence index obtained by the SSS and the transmitting position of the system information and such is based on the node information obtained from PSS; UE detects PBCH at a position relative to detected PSS (FIG. 11) indicating that frequency domain transmitting position is determined).  
	Although teaching that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (Zhou et al., par [0037]), the references do not explicitly teach wherein the frequency domain transmitting position comprises a plurality of positions; detecting, at the plurality of positions of the frequency domain transmitting position the system information transmitted from the network reception and transmission node.  Ko et al. teaches such a limitation more explicitly. 
	Ko et al. is directed to method and apparatus for randomization of interference in cellular internet of things (IOT) system.  More specifically, Ko et al. teaches that a separate frequency domain is allocated for a PBCH such that a frequency domain B and frequency domain C are allocated for the PBCH within 120KHz (par [0046]; FIG. 4). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. and Zhou et al. so that the frequency domain transmitting position range comprises a plurality of positions, as taught by Ko et al.  The modification would have allowed the system to reduce interference by PSCH (see Ko et al., par [0047]).  

Regarding Claim 26, the combined teachings of Frenne et al. and Zhou et al. teach The method according to claim 6, and further, the references teach wherein the determining the transmitting position of the system information based on the feature information and the correspondence comprises: determining the frequency domain transmitting position of the system information based on the feature information and the correspondence (Zhou et al. teaches that a resource position of the broadcast channel have a predetermined offset with a resource position of the synchronization signal (par [0068]); a time-frequency resources position of the broadcast channel have a predetermined offset with a time-frequency resource position of the synchronization signal so that the UE determines the resource position of the broadcast channel when detecting the synchronization signal (par [0085]), where the predetermined offset is an offset in the frequency domain, such as a positively or negatively shifted RB (par [0068]); MIB is carried by the broadcast channel (par [0086])).
Although teaching that the broadcast channel is configured in a basic sub-band, and that the synchronization signal and the broadcast channel are configured together so that the multiple sub-bands can share the broadcast channel (Zhou et al., par [0037]), the references do not explicitly teach wherein the frequency domain transmitting position comprises a plurality of positions.  Ko et al. teaches such a limitation more explicitly. 
	Ko et al. is directed to method and apparatus for randomization of interference in cellular internet of things (IOT) system.  More specifically, Ko et al. teaches that a separate frequency domain is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Frenne et al. and Zhou et al. so that the frequency domain transmitting position range comprises a plurality of positions, as taught by Ko et al.  The modification would have allowed the system to reduce interference by PSCH (see Ko et al., par [0047]).  


Allowable Subject Matter
Claims 28-29 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414